Citation Nr: 1041960	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for depression.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  Custody of the file 
was subsequently transferred to the RO in Columbia, South 
Carolina, which is currently VA's Agency of Original 
Jurisdiction.  

Of preliminary importance, historically, the Veteran was denied 
entitlement to service connection for bipolar disorder in an 
August 2001 RO rating decision.  However, the United States Court 
of Appeals for the Federal Circuit has held that claims that were 
based upon distinctly diagnosed diseases or injuries should be 
considered distinct claims for the purposes of 38 U.S.C.A. § 
7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 
(Fed. Cir. 2008).  The RO appropriately adjudicated the claim for 
depression as an original claim for the disorder rather than as a 
request to reopen a previously-denied claim, and the Board has 
continued such characterization.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Board has determined that additional development is required 
before the claim for service connection for depression can be 
adjudicated.

The Veteran asserts that he currently suffers from depression 
that is related to his active service.  Specifically, he contends 
that his current depression began during his active service as 
the result of his being ostracized by his peers for having been 
perceived as being homosexual, along with the stressors of 
marital infidelity committed by his wife.  He claims that he has 
used alcohol to self-medicate for his depression.  

Service personnel records reflect that the Veteran was entered 
into, but was unable to successfully complete, a local alcohol 
rehabilitation program in October 1983.  An April 1984 legal 
review reveals findings that the Veteran's squadron commander 
recommended separation with a general discharge after the Veteran 
failed to complete the alcohol abuse rehabilitation program, as 
well as the determination that the Staff Judge Advocate concurred 
with the squadron commander's recommendation.  

Service treatment records reflect findings of various mental 
health problems, to include alcohol abuse in remission, immature 
personality disorder, a nervous condition, dysphoria, dysphagia, 
and multiple personal problems including severe debt, divorce and 
unhappiness with work causing situational depression, for which 
he was treated with individual counseling sessions.  Notably, an 
October 1980 service treatment record reflects findings of no 
overt symptoms of depression.  However, a June 1983 record of 
individual counseling indicates that the Veteran had been 
battling an emotional problem for approximately three years, that 
he had been evaluated by mental health professionals in the past, 
and that he was referred to mental health immediately.  

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  See 
also VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 
31,263 (February 10, 1998).  

In conjunction with the current appeal, a VA psychological 
examination was conducted in December 2007; the examiner was 
asked to opine as to whether claimed alcoholism was related to 
being discharged from service as a rehabilitation failure.  The 
examiner duly opined that the Veteran's alcoholism did not appear 
to be service-related, that he did not appear to have had any 
other DSM-IV mental disorder during military service, and that 
his problems with depression appeared to be secondary to his 
substance abuse problems and developed subsequent to military 
service.  However, the examiner's opinion did not address the 
question of whether the Veteran's claimed depression was incurred 
in or aggravated by service.
  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the Board finds that a new VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).  

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, on remand the examiner should indicate 
whether the Veteran has any innocently-acquired psychiatric 
disorder that is etiologically related to active service.   

Also, VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  The claims file indicates that the 
Veteran may be in receipt of Social Security Administration (SSA) 
benefits; because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  Therefore, this appeal must also be remanded 
to obtain the Veteran's complete SSA record.  

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since March 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from March 2010.  

2.  Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.  

3.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the nature and 
etiology of the Veteran's current psychiatric 
symptomatology.  Pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the examiner 
is especially directed to consider all 
innocently-acquired mental disorders that may 
be reasonably encompassed by the Veteran's 
description of his claim, reported symptoms, 
and other information of record, as well as 
the date of onset of these disorders, and any 
etiological relationships between these 
disorders.  

For any innocently-acquired psychiatric 
disorders diagnosed, the examiner should 
provide an opinion on whether it is at least 
as likely as not (a 50 percent or more 
probability) that such psychiatric disorder 
had its onset in service or is otherwise 
related to service.  

The claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  A complete rationale for all 
opinions expressed and all conclusions 
reached should be set forth in a legible 
report.  

4.  Readjudicate the claim on appeal.  If any 
benefit sought on appeal is not granted, the 
RO should furnish a supplemental statement of 
the case on the service connection claim, and 
he and his representative should be provided 
an opportunity to respond in accordance with 
applicable statutes and regulations.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

